--------------------------------------------------------------------------------

MOGUL ENERGY INTERNATIONAL, INC.


2007 STOCK INCENTIVE PLAN
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
 Section 1.   
Purpose
1
       Section 2. 
Definitions
1
       Section 3.
Stock Subject to This Plan
3
       Section 4.
Administration.
3
       Section 5.
Awards and Eligible Participants.
4
       Section 6.
Provisions Applicable to All Options
5
       Section 7.
Provisions applicable to ISOs Only
6
       Section 8.  
Stock Grants.
7
       Section 9. 
Employment with Related Entities
8
       Section 10.
Termination of Relationship with Company
8
       Section 11.
Awards Not Transferable
10
       Section 12.
Changes in Company’s Capital Structure
10
       Section 13.
Securities Regulation and Other Required Approvals
11
       Section 14. 
Withholding Tax Requirement
12
       Section 15.
Status of Shareholder
13
       Section 16.
Rights and Relationships
13
       Section 17.
Amendment and Termination
13
       Section 18.
Applicable Law
14
       Section 19. 
Effectiveness of This Plan
14




--------------------------------------------------------------------------------


 
MOGUL ENERGY INTERNATIONAL, INC.


2007 STOCK INCENTIVE PLAN




Section 1.    Purpose.  The purpose of this Mogul Energy International, Inc.
2007 Stock Incentive Plan (this “Plan”) is to provide a means for Mogul Energy
International, Inc. (the “Company”) and related entities to continue to attract,
motivate and retain management, key employees, consultants and other independent
contractors, and to provide these individuals with greater incentive for their
service to the Company (and related entities) by linking their interests in the
Company’s success with those of the Company and its shareholders.  The
incentives will be in the form of options to purchase shares of the Company’s
common stock and other awards of the Company’s common stock.
 
Section 2.    Definitions.  When used in this Plan the following terms are
defined as set forth below:
 
“Administrator” has the meaning provided in Section 4.
 
“Award” shall mean a grant of an Option or Restricted Stock.
 
“Award Agreement” shall mean a written agreement that details the terms and
conditions of a particular Award.
 
“Board” means the Board of Directors of the Company.
 
“Capitalization Change” has the meaning provided in Section 12.1.
 
“Cause” has the meaning provided in Section 10.1.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” has the meaning provided in Section 3.
 
“Company” means Mogul Energy International, Inc., a Delaware corporation.
 
“Effective Date” has the meaning provided in Section 19.
 
“Eligible Participants” has the meaning provided in Section 5.2.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Price” means the amount to be paid by an Optionee to exercise an
Option.
 
“Fair Market Value” of a share of Common Stock is the fair market value
established in good faith by the Administrator, unless one of the following
applies: (a) If the Common Stock is listed on the Nasdaq National Market, then
the Fair Market Value is the closing sales price for the Common Stock as
recorded by the Nasdaq National Market for the immediately preceding trading
day; (b) if the Common Stock is listed on the New York Stock Exchange or the
American Stock Exchange, then the Fair Market Value is the closing sales price
for the Common Stock as such price is officially quoted in the composite tape of
transactions on such exchange for the immediately preceding trading day; (c) if
the Common Stock is publicly traded but not on one either the Nasdaq National
Market, New York Stock Exchange, or the American Stock Exchange, then the Fair
Market Value is the closing sales price for the Common Stock as such price is
officially listed on the NASD Over the Counter Bulletin Board System, or other
applicable or successor system, for the immediately preceding trading day; or
(d) if the Common Stock is publicly traded but there is no reported closing
sales price on the applicable exchange or system for the date in question, then
such price on the last preceding date for which a closing sales price exists
shall be determinative of Fair Market Value.
 
PAGE 1

--------------------------------------------------------------------------------


 
The Company acknowledges that Code § 409A generally applies to deferred
compensation, but provides an exception for stock options with an exercise price
no less than the fair market value of the underlying stock as of the time of
grant.  To satisfy the applicable exception, “Fair Market Value” under this Plan
is intended to satisfy the standards of fair market value for purposes of Code §
409A.
 
“Grant Agreement” means a written agreement that details the terms and
conditions of a particular Stock Grant.
 
“Grant Date” means the date on which the Administrator completes the corporate
action relating to the grant of an Option and all conditions precedent to the
grant have been satisfied, provided that conditions relating to exercisability
or vesting of an Option shall not defer the Grant Date.
 
“Grantee” means an individual or entity who has received a Stock Grant under
this Plan.
 
“ISO” or “Incentive Stock Option” has the meaning provided in Section 5.1.
 
“NQSO” or “Nonqualified Stock Option” has the meaning provided in Section 5.1.
 
“Option” means an option granted pursuant to this Plan for the purchase of
shares of Common Stock.
 
“Option Agreement” means a written agreement that details the terms and
conditions of a particular Option.
 
“Optionee” means an individual or entity who has received an Option under this
Plan.
 
“Plan” means this Mogul Energy International, Inc. 2007 Stock Incentive Plan.
 
“Related Entity” means any entity that, directly or indirectly, is in control
of, or is controlled by, or under common control with, the Company.
 
PAGE 2

--------------------------------------------------------------------------------


 
“Sales Event” has the meaning provided in Section 12.2.1.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stock Grant” means a grant pursuant to this Plan of one or more shares of
Common Stock subject to such terms and conditions as the applicable Grant
Agreement may provide.
 
“Total Disability” has the meaning provided in Section 10.2.
 
“Vesting Start Date” means the date designated in the applicable Award
Agreement.  If no Vesting Start Date is designated, the Vesting Start Date will
be the Grant Date.
 
Section 3.    Stock Subject to This Plan.  The stock issuable under this Plan is
the Company’s Common Stock, with voting rights, either authorized but unissued
or reacquired by the Company.
 
3.1        Amount.  Subject to adjustment under Section 12.1, the maximum amount
of Common Stock that may be issued for Awards under this Plan is 4,000,000
shares, as such Common Stock was constituted on the Effective Date.
 
3.2        Returned Shares.  If any outstanding Option expires, or is exchanged,
canceled or terminated for any reason without having been exercised or realized
in full, or all or part of a Stock Grant is forfeited because the Grantee
terminates employment or other services with the Company prior to satisfying the
applicable vesting schedule, then the unpurchased, forfeited or unissued shares
subject to such Awards will again be available for issuance under this Plan.  If
the Company repurchases shares of Common Stock issued pursuant to an Award, then
the repurchased shares will not be available again for issuance under this Plan,
unless the shares relate to an Option (or portion of an Option) that was
exercised prior to becoming vested, which shares are then repurchased by the
Company, for the Optionee’s Exercise Price, in conjunction with the Optionee
terminating employment or services with the Company prior to satisfaction of the
underlying vesting schedule, in which case the repurchased shares will again be
available for issuance under this Plan; provided, that the aggregate number of
shares that may be issued upon the exercise of ISOs will in no event exceed the
maximum amount in Section 3.1, subject to adjustment from time to time as
provided in Section 12.1.
 
Section 4.    Administration.
 
4.1        Administrator.  The Board will administer this Plan, except to the
extent that it delegates administrative responsibilities to a committee or
subcommittee.  The body charged with administering the Plan is referred to as
the “Administrator.”  Notwithstanding the delegation of administrative
authority, the Board has exclusive authority to (a) amend or terminate this Plan
as provided in Section 17, and (b) remove members from and add members to a
committee or subcommittee acting as the Administrator.  The Administrator may
further delegate administrative duties to those officers and managers of the
Company as it so determines.
 
PAGE 3

--------------------------------------------------------------------------------


 
4.2        Procedures.  The Administrator may hold meetings at such times and
places as it determines, and from time to time adopt and amend rules and
regulations relating to the administration of this Plan, provided that absent
the adoption of any formal rules, the acts of a majority of the members of the
Administrator at a meeting, or acts approved in writing by all Administrator
members, are valid acts of the Administrator.
 
4.3        Responsibilities.  Except as stated elsewhere in this Plan, the
Administrator has full discretionary authority to determine all matters relating
to Awards, including but not limited to (a) the selection of Eligible
Participants to receive Awards, (b) the number of shares subject to each Award,
(c) the Exercise Price to be paid for any Option, (d) any vesting or forfeiture
schedule, (e) the acceleration of the exercise date, and (f) the extension of
the exercise period.  In exercising its authority to set the terms and
conditions of an Award, and subject only to the limits of applicable law, the
Administrator shall be under no obligation or duty to treat similarly situated
Optionees or Grantees in the same manner, and any action taken by the
Administrator with respect to the grant of an Award to one individual shall in
no way obligate the Administrator to take the same or similar action with
respect to any other individual.  The Administrator may exercise its discretion
in a manner such that Awards granted to individuals who are foreign nationals or
are employed outside the United States contain terms and conditions that are
different from the provisions otherwise anticipated in this Plan, but which are
consistent with the tax and other laws of applicable foreign jurisdictions and
consistent with the Company’s objectives in establishing this Plan.
 
4.4        Plan Construction and Interpretation.  Subject to Section 4.5, the
Administrator may correct any defect, supply any omission, or reconcile any
inconsistency (a) within this Plan, (b) between this Plan and any related
agreement, or (c) between this Plan and any rule or regulation promulgated under
this Plan, in the manner and to the extent the Administrator deems appropriate
to carry out this Plan.  The Administrator’s interpretation or construction of
any such Plan provision, related agreement, rule or regulation shall be final,
conclusive and binding on all interested parties.
 
4.5        Amendment of Awards.  The Administrator may modify or amend
outstanding Awards granted under this Plan.  The modification or amendment of an
outstanding Award shall not, without the consent of the Optionee or Grantee,
impair, diminish or terminate any of the rights of the Optionee or Grantee or
any of the obligations of the Company under the Award, except as otherwise
provided in this Plan, or as required to comply with applicable law.  Unless the
Optionee agrees otherwise, any changes or adjustments made to outstanding ISOs
granted under this Plan will be made in a manner so as not to constitute a
“modification,” as defined in Code § 424(h), and so as not to cause any ISO to
fail to continue to qualify under Code § 422(b).
 
Section 5.    Awards and Eligible Participants.
 
5.1        Types.  Subject to Section 4, the Administrator may, from time to
time, grant under this Plan (i) incentive stock options (also referred to as
“ISOs”), as defined in Code § 422, (ii) options that do not qualify as ISOs
(referred to as “nonqualified stock options” or “NQSOs”), or (iii) Stock
Grants.  ISOs, NQSOs and Stock Grants may be granted singly or in combination.
 
PAGE 4

--------------------------------------------------------------------------------


 
5.2        Eligible Participants.  The Administrator, as it determines from time
to time, may grant Awards to officers, directors and employees of the Company
and its Related Entities.  The Administrator may also grant Awards to
consultants, agents, advisors and independent contractors who provide services
to the Company or its Related Entities, or both, provided that such Award
recipients (a) are natural persons or an alter-ego entity, (b) render bona fide
services that are not in connection with the offer and sale of the Company’s
securities in a capital-raising transaction and (c) render bona fide services
that do not directly or indirectly promote or maintain a market for the
Company’s securities.  Only common law employees are eligible to receive ISOs.
 
5.3        Terms and Conditions.  The terms and conditions of Options granted
under this Plan need not be identical in any respect, even when grants are made
simultaneously or to persons with the same or similar status.
 
Section 6.    Provisions Applicable to All Options.  The provisions of this
Section 6 apply to both ISOs and NQSOs.
 
6.1        Option Agreement.  Each Option will be evidenced by an Option
Agreement that incorporates this Plan by reference and describes the terms and
conditions of the Option.  In particular, the Option Agreement will specify the
number of shares of Company Stock that may be purchased, whether the Option is
an ISO or a NQSO, the Option’s expiration date, the schedule (if any) under
which the Option may be exercised, the Exercise Price, and any other terms,
conditions, restrictions, representations or warranties required by the
Administrator.  The maximum amount of shares represented under an Option that
may be granted to any employee under this Plan shall not exceed 4,000,000 shares
during any one-year period.
 
6.2        Exercise Price.  The Administrator will determine the Exercise Price
of NQSOs and ISOs, provided that subject to the requirements of Section 7, the
per share Exercise Price with respect to ISOs and NQSOs will be at least the
Fair Market Value of a share of the Common Stock as of the Grant Date.  In
addition, unless the Option otherwise complies with Code §409A, in order to
comply with an exception available under Code § 409A, an Option will have an
Exercise Price that is no less than the Fair Market Value of a share of the
Common Stock as of the Grant Date, subject to special rules applicable to an
exchange of Options pursuant to a Sales Event.
 
6.3        Term.  The term of each Option will be five years from the Grant
Date, unless a shorter period is required under Section 7 or the Administrator
establishes a shorter period of time.
 
6.4        Vesting.  To ensure the Company achieves the purposes and receives
the benefits contemplated in this Plan, any Option granted under this Plan
shall, unless the condition of this Section 6.4 is waived or modified in the
Option Agreement or by action of the Administrator, be exercisable according to
the following schedule:
 
Period of Optionee’s Continuous
Service Relationship With the
Company or Related Entity
From The Vesting Start Date
 
 
 
Portion of Total Option
That Is Exercisable
Less than 1 year
 
20%
3 months
 
40%
6 months
 
60%
9 months
 
80%
1 year
 
100%



PAGE 5

--------------------------------------------------------------------------------


 
The Administrator may, in its complete discretion, provide in an Option
Agreement (or addendum to a previously issued Option Agreement) for the
Optionee’s ability to exercise his or her Option prior to vesting, provided that
the Company may require that such shares be held in escrow until the Optionee
satisfies the applicable vesting schedule, that such shares be subject to a
requirement that they may not be sold, gifted or otherwise transferred prior to
vesting, and that if the Optionee terminates employment or other service
relationship with the Company prior to satisfaction of the applicable vesting
schedule, then the Company may (but will not be obligated to) repurchase the
shares that relate to the unvested portion of the Option at the time of
termination, with the Company’s repurchase price being the Optionee’s original
Exercise Price.  In connection with an Optionee’s exercise of an Option prior to
vesting, the Optionee may file an election under Code § 83(b) to accelerate the
tax consequence of the exercise.
 
6.5        Exercise.  The Recipient may exercise Options by delivering written
notice to the Administrator of the number of shares sought to be exercised,
together with payment of the Exercise Price, and any applicable taxes.  The
Administrator may specify the form of such notice and the manner of its
delivery.  Subject to any vesting schedule in the Option Agreement and to any
additional holding period required by law, the Optionee may exercise each Option
in whole or in part, except that only whole shares of Common Stock will be
issued pursuant to the exercise of any Option.
 
6.6        Payment of Exercise Price.  An Optionee must pay the Exercise Price
in full at the time of exercise.  Payment of the Exercise Price shall be in
cash, by bank certified or cashier’s check or by personal check (unless at the
time of exercise the Administrator in a particular case determines not to accept
a personal check).  The Administrator may determine in its complete discretion,
as of the Grant Date for ISOs or at any time before exercise for NQSOs, that
alternative forms of payment will be permitted, including but not limited to
installment payments on such terms as the Administrator may determine or various
cashless exercise arrangements.  Unless otherwise provided by the Administrator,
an Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Common Stock unless the shares either have been owned by
the Optionee for more than six months (and were not used for another Option
exercise by attestation during that period) or were not acquired, directly or
indirectly, from the Company.
 
Section 7.    Provisions applicable to ISOs Only.  ISOs are subject to the
following terms and conditions, in addition to the provisions of Section 6:
 
7.1        Greater than 10% Shareholders.  If the Company grants ISOs to an
employee who owns more than 10% of the total combined voting power of all
classes of stock of the Company, with stock ownership to be determined in light
of the attribution rules set forth in Code § 424(d), the term of such ISO may
not exceed five years and the Exercise Price may be not less than 110% of the
Fair Market Value of the Common Stock on the ISO’s Grant Date.  To the extent an
Option purports to be an ISO but exceeds these limits, the Option will be deemed
to be a NQSO.
 
PAGE 6

--------------------------------------------------------------------------------


 
7.2        Limitation on Value.  The aggregate Fair Market Value of all shares
available under ISOs (under this Plan and any other incentive stock option plan
of the Company or a Related Entity) that are exercisable for the first time in
any calendar year may not exceed $100,000. For purposes of this limit, Fair
Market Value is measured as of the Grant Date of the applicable Option. To the
extent Options are granted as ISOs but exceed the $100,000 threshold, the
Options beyond the $100,000 threshold (starting with the most recent grants)
shall be treated as NQSOs.  If the Code is amended to provide for a different
limitation from that set forth in this Section 7.2, then that different
limitation will be deemed incorporated into this Plan, effective as of the date
and with respect to those Options as dictated by the applicable amendment to the
Code.  If an Option is treated as possessing both ISOs and NQSOs by virtue of
the limitation of this Section 7.2, then upon exercise the Optionee may
designate whether the portion being exercised constitutes ISOs or NQSOs (or
both).  In the absence of a designation by the Optionee, the Optionee will be
deemed to have first exercised the ISO portion of the Option.  The Plan
Administrator may direct that separate certificates be issued to reflect the
exercise of ISOs versus the exercise of NQSOs.
 
Section 8.    Stock Grants.
 
8.1           Grants of Stock.  The Administrator is authorized to make Stock
Grants (or Awards denominated in Common Stock) on such terms and conditions and
subject to such restrictions, if any, as the Administrator determines in its
sole discretion, as set forth in a corresponding Grant Agreement.  The terms,
conditions and restrictions that the Administrator has the power to determine
includes, without limitation, the manner in which shares subject to Stock Grants
are held during the periods they are subject to restrictions and the
circumstances under which forfeiture of the underlying Shares shall occur by
reason of termination of the Grantee’s employment or other service relationship.
 
8.2           Issuance of Shares.  Upon the satisfaction of any terms,
conditions and restrictions prescribed in connection with a Stock Grant, or upon
the Grantee’s release from any terms, conditions and restrictions, as determined
by the Administrator, the Company will release, as soon as practicable, to the
Grantee, or in the case of the Grantee’s death, to the personal representative
of the Grantee’s estate or other individual or entity as an appropriate court
directs, the appropriate number of shares of Common Stock. At the time the Award
is made, the Administrator will determine whether the certificates for unvested
shares of Common Stock will be held is escrow, pending vesting, or delivered to
the Grantee for holding, but containing a legend that outlines the potential
risk of forfeiture, as contemplated by Section 13.4.
 
8.3           Waiver of Restrictions.  Notwithstanding any other provision of
this Plan, the Administrator may, in its sole discretion, waive forfeiture
restrictions and any other terms, conditions or limitations on any Stock Grant
under such circumstances and subject to such terms and conditions as the
Administrator deems appropriate.

PAGE 7

--------------------------------------------------------------------------------





Section 9.    Employment with Related Entities.  For purposes of this Plan,
being engaged in employment or other service relationship with a Related Entity
constitutes employment or other service relationship with the Company.  In
particular, the provisions of Section 10, below, shall apply by using the terms
“Company” and “Related Entity” interchangeably.  A transfer between the Company
and one or more Related Entities will not constitute a termination of employment
or other service relationship with the Company (provided that pursuant to
Section 10.4, a change in status from an employee to a non-employee worker will
constitute a termination of employment for federal tax purposes with respect to
ISOs).
 
Section 10.          Termination of Relationship with Company.  Except as
provided otherwise in the applicable Award Agreement, all Awards that are
unvested or still subject to forfeiture restrictions automatically expire upon
termination of an Optionee’s or Grantee’s employment or other service
relationship with the Company for any reason.  And except as provided otherwise
in the applicable Award Agreement, the effect of a termination of employment or
other service relationship upon vested and non-forfeitable Awards is as follows:
 
10.1      Termination For Cause.
 
  10.1.1    Effect Upon Options.  If the Company terminates an Optionee’s
employment or other service relationship for Cause, then, as of the Company’s
first discovery of any of the grounds for termination for Cause, any Option held
by that Optionee shall automatically terminate.  If an Optionee is suspended
pending an investigation of whether or not the Optionee will be terminated for
Cause, then all of the Optionee’s rights under any Option will also be suspended
during the period of investigation.
 
  10.1.2    Definition of Cause.  Termination for “Cause” means the Optionee’s
or Grantee’s (a) willful refusal to perform his obligations to the Company,
(b) willful misconduct contrary to the interests of the Company, (c) commission
of a serious criminal act whether denominated a felony, misdemeanor or
otherwise, or (d) engaging in activities directly in competition or antithetical
to the best interests of the Company.  To the extent an Optionee or Grantee is a
party to an employment agreement or offer letter of employment with the Company
that defines “cause” or a similar term, then the meaning set forth in that
agreement shall also be considered “Cause” for purposes of this Plan.
 
10.2        Termination Because of Total Disability.  If an Optionee’s
employment or other service relationship with the Company terminates because of
a “Total Disability,” as defined below, then the Optionee’s vested Options
(determined as of the termination) shall not expire (and any ISOs will not cease
to be treated as ISOs) until the sooner of (i) the end of the 12-month period
following such termination or (ii) the normal expiration date of the Option.
Unless provided otherwise in the applicable Option Agreement, for purposes of
this Plan, Total Disability means a mental or physical impairment that
(a) causes an individual to be unable to engage in any substantial gainful
activity, after reasonable accommodation, and (b) is expected to result in death
or has lasted or is expected to last for a continuous period of 12 months or
more.  The status of Total Disability will be determined by the Administrator
and, if requested by the affected Optionee, two independent physicians, and
shall be deemed to exist on the first day after the Administrator (and the two
independent physicians, if applicable) reach the conclusion.  The application of
this Section 10.2 will not accelerate the vesting of Options.
 
PAGE 8

--------------------------------------------------------------------------------


 
10.3        Termination Because of, or Shortly Before, Death.  If an Optionee
dies (a) while still engaged in a service relationship with the Company or
(b) within the three-month period (or 12-month period in the case of Total
Disability) following cessation of such relationship, then any vested Options
may be exercised at any time prior to (i) the end of the 12-month period
following the death or (ii) the regular expiration date applicable to the
Option, whichever is earlier. Unless provided otherwise in a particular Option
Agreement, or by Board action, the application of this Section 10.3 will not
accelerate the vesting of Options.  The vested portion of the Option (determined
as of the Optionee’s date of death) may be exercised by the personal
representative or the person to whom the Optionee’s rights pass by will or by
the laws of descent and distribution.
 
10.4        Other Terminations.  If an Optionee’s relationship with the Company
terminates for a reason other than Cause, death, or Total Disability, the
Optionee may exercise outstanding and vested Options until the earlier of
(a) the end of the three-month period following termination of an Optionee’s
employment or other service relationship with the Company, or (b) the expiration
date stated in the Option Agreement, after which all unexercised Options will
expire.  However, the Administrator may extend the exercise period, in its sole
discretion, provided that ISOs exercised beyond the three-month period following
termination of an Optionee’s employment with the Company will be treated as
NQSOs.  Unless provided otherwise in an individual Option Agreement, an
Optionee’s change in status from being an employee to a non-employee worker
(such as a consultant) will not constitute a termination of the Optionee’s
employment with the Company for purposes of applying the provisions of this
Section 10.4 to any ISOs held by the Optionee, provided that the Optionee’s
exercise of any ISO beyond the three-month period following the change of the
Optionee’s status from being an employee to a non-employee worker will be
treated as the exercise of a NQSO.
 
10.5        Military Leave, Sick Leave and Bona Fide Leave of Absence.  To the
extent determined by the Administrator, an Optionee’s or Grantee’s employment or
other working relationship with the Company may be deemed to continue while the
Optionee or Grantee is on military leave, sick leave or other bona fide leave of
absence.  However, with respect to ISOs, employment will not be deemed to
continue beyond the first 90 days of leave, unless the individual’s reemployment
rights are guaranteed by statute or by contract.
 
10.6        Effect of Termination Upon Stock Grants.  Unless provided otherwise
in the applicable Award Agreement, or pursuant to Board action, if a Grantee’s
employment or other service relationship with the Company terminates for any
reason, including Cause, death, Total Disability or otherwise, then all shares
still subject to a vesting schedule and corresponding risk of forfeiture
(pursuant to the applicable Grant Agreement) at the time of termination shall be
deemed forfeited and revert back to the Company, without payment or other
consideration to the Grantee.  In the event a Grantee is suspended pending an
investigation of whether or not the Grantee will be terminated for Cause, then
all of the Grantee’s rights under any unvested shares will also be suspended
during the period of investigation.


PAGE 9

--------------------------------------------------------------------------------


 
Section 11.    Awards Not Transferable.  Awards are personal to the Optionee or
Grantee during his or her lifetime and may not be transferred, assigned,
pledged, attached or otherwise disposed of in any manner, except by will or the
laws of descent and distribution.  Any attempt to transfer, assign, pledge,
attach or otherwise dispose of any Award contrary to this Section 11 will be
null and void.
 
Section 12.    Changes in Company’s Capital Structure.
 
12.1         Adjustments Upon Changes in Capitalization.  In the event of any
merger, consolidation, reorganization, stock split, stock dividend or other
event causing a capital adjustment affecting the number of outstanding shares of
Common Stock (“Capitalization Change”), the Administrator will make
corresponding adjustments to preserve the relative value of Awards.  To that end
the Administrator will make adjustments, as necessary, in: (a) The aggregate
number or kind of shares for which Options may be granted under this Plan;
(b) the number or kind of shares covered by any outstanding Options under this
Plan; and (c) other terms of this Plan or outstanding Options that merit a
change in conjunction with the Capitalization Change.  Any fractional shares
resulting from an adjustment will be disregarded.  In the event the Company
issues additional shares of Common Stock for consideration (including non-cash
consideration), neither the total amount of shares subject to this Plan, nor the
amount of shares subject to any outstanding Award, will be adjusted.  The
Administrator’s determination as to what adjustments should be made and the
extent of the adjustments will be final, binding and conclusive.
 
12.2         Effect of Sale, Merger or Exchange.
 
12.2.1     Termination of Awards.  Subject to Section 12.2.2, upon the
completion of a “Sales Event” (as defined below) any unexercised Options will
expire and cease to be effective, provided that Optionees will have advance
notice and an opportunity prior to the Sales Event to exercise any vested
Options, and any shares associated with unvested but previously exercised
Options or unvested portions of Stock Grants will return to the Company, subject
to the Company’s obligation to repurchase the shares associated with unvested
but exercised Options for a purchase price equal to the original Exercise
Price.  In the alternative, at the complete discretion of the Administrator, the
Company may (i) determine to cash out some or all of the unexercised, vested
Options by paying each affected Optionee an amount equal to the Fair Market
Value of a share of Common Stock (as determined for purposes of the Sales
Event), multiplied by the number of shares of Common Stock available under the
vested portion of the Optionee’s Option, reduced by the aggregate Exercise Price
associated with that portion of the Option, or (ii) continue some or all of the
Options, subject to the same terms and conditions (including the vesting
schedule, if any) that applied prior to the Sales Event, modified as deemed
appropriate by the Administrator in conjunction with the Sales Event.  For
purposes of this Plan a “Sales Event” will include the consummation of (a) a
complete liquidation of the Company, (b) a sale of substantially all of the
Company’s assets, (c) a sale of the Company’s stock after which voting control
of the Company is held by persons who were not shareholders of the Company prior
to the sale or (d) a merger, consolidation, reorganization or other similar
event that shifts voting control of the Company (or any successor entity) to
persons who were not shareholders of the Company prior to the
transaction.  Unless provided otherwise in the applicable Awards Agreements, or
pursuant to an action of the Board, the vesting schedules applicable to
outstanding Options or Stock Grants will not accelerate in connection with a
Sales Event.
 

PAGE 10

--------------------------------------------------------------------------------


 
12.2.2     Conversion on Stock for Stock Exchange.  If pursuant to a Sales Event
the shareholders of the Company receive capital stock of another corporation
(“Exchange Stock”) in exchange for their shares of Common Stock, then the
Company and the corporation issuing the Exchange Stock may (at their discretion)
provide that any unexercised Options or unvested Stock Grants (or any
combination) under this Plan will be converted into options to purchase or
grants to receive shares of Exchange Stock. The number of shares and exercise
price of options or grants for Exchange Stock will be determined by adjusting
the number of shares and Exercise Price of the unexercised Options or unvested
Stock Grants (as applicable) in the same proportion as used for determining the
number of shares of Exchange Stock that the shareholders of Common Stock receive
in the transaction.  Other than the potential changes to the Exercise Price and
number of shares of the outstanding Awards, all of the terms and conditions
relating to the converted Awards under this Plan shall apply to options for the
Exchange Stock, unless otherwise determined by the Administrator.
 
12.3         No Restriction on Ability to Accomplish Corporate Changes.  This
Plan and Awards granted hereunder will not in any way limit the right or power
of the Company, or its stockholders, to make or authorize any or all adjustments
in connection with recapitalizations, reorganizations or other changes in the
Company’s structure or its business, or any merger or consolidation of the
Company, or any issuance of stock or of options, warrants or rights to purchase
stock or bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or rights of holders thereof or which
are convertible into or exchangeable for Common Stock, the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 13.    Securities Regulation and Other Required Approvals.  The Company
shall not issue shares subject to an Option or Stock Grant unless the exercise,
issuance and delivery of such shares comply with all relevant provisions of law,
including any applicable state securities laws, the Securities Act, the Exchange
Act, any relevant securities rules and regulations, and the requirements of any
stock exchange upon which the shares may then be listed.  The issuance of shares
shall be further subject to the approval of counsel for the Company with respect
to such compliance, including the availability of an exemption from registration
for the issuance and sale of any shares under this Plan.
 
13.1         Effect of Lack of Authority.  The Company will use its best efforts
to obtain from the appropriate regulatory agencies any requisite authorization
in order to issue the number of shares of its Common Stock as needed to satisfy
the requirements of this Plan.  The Company’s inability to obtain the authority
that Company’s counsel deems to be necessary for the lawful issuance of any
shares under this Plan, or the unavailability of an exemption from registration
for the issuance and sale of any shares under this Plan, shall relieve the
Company of any liability with respect to the non-issuance of such shares.
 
13.2         Section 16(b) Compliance; Bifurcation of Plan.  As long as the
Company registers any of its equity securities pursuant to Section 12(b) or
12(g) of the Exchange Act, this Plan and the Awards granted under this Plan
shall comply in all respects with Rule 16b-3 under the Exchange Act (or any
successor rule).  If any Plan provision is later found not to be in compliance
with Rule16b-3, the provision shall be deemed null and void, or if possible
construed in favor of its meeting the requirements of Rule
16b-3.  Notwithstanding anything in this Plan to the contrary, the
Administrator, in its absolute discretion, may bifurcate this Plan so as to
restrict, limit or condition the use of any provision of this Plan to Optionees
or Grantees who are officers and directors subject to Section 16(b) of the
Exchange Act without so restricting, limiting or conditioning other Optionees or
Grantees.  This provision shall not obligate the Company to undertake
registration of any of the Awards or shares of Common Stock.
 
PAGE 11

--------------------------------------------------------------------------------


 
13.3         Representations and Warranties.  As a condition to granting any
Award, the Company may require the recipient to make any representation or
warranty to the Company as may be required, in the judgment of the Company,
including executing and delivering to the Company an agreement as may from time
to time be necessary to comply with federal and state securities laws.  At the
election of the Company, a stop-transfer order against any shares of stock may
be placed on the official stock books and records of the Company, and a legend
may be stamped on stock certificates indicating that the stock may not be
pledged, sold or otherwise transferred unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation.
 
13.4         Legends on Option Agreements and Stock Certificates.  Unless an
appropriate registration statement is filed pursuant to the Securities Act, with
respect to the shares of Common Stock issued under this Plan, each certificate
representing such Common Stock shall be endorsed with the following legend or
its equivalent:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act) and may not be sold, assigned,
offered or otherwise transferred unless (a) there is an effective registration
statement under the Act, or (b) the Company receives an opinion of legal counsel
for the holder of these securities (concurred in by legal counsel for the
Company) stating that the transaction is exempt from registration or the Company
otherwise satisfies itself that the transaction is exempt from registration.
 
In addition to this legend, each Award Agreement and each certificate
representing shares of Common Stock acquired through an Award shall be endorsed
with all legends, if any, which are required by applicable state securities laws
and the Administrator, including without limitation to reflect the existence of
vesting of ownership and contractual restrictions on transfer.
 
13.5         Code § 409A.  The Company acknowledges that Code § 409A applies to
deferred compensation, including stock options which do not satisfy an exemption
from the Code § 409A.  The Company intends for this Plan and the Options issued
hereunder to satisfy an exemption under Code § 409A, and this Plan and all
Option Agreements will be interpreted to that end.  The Company reserves the
right to amend this Plan and any Option Agreement as necessary to comply with
Code § 409A or an applicable exemption, including (but not limited to) an
amendment that adjusts the Exercise Price associated with an Option, which may
be necessary for an Option to comply with an exemption available for stock
options under the regulations issued pursuant to Code § 409A.


PAGE 12

--------------------------------------------------------------------------------


 
Section 14.    Withholding Tax Requirement.  The Company will have the right to
retain and withhold from any payment of cash, or shares of Common Stock, the
amount of taxes required by any government to be withheld. The Company may
require an individual receiving cash or shares of Common Stock under this Plan
to advance or reimburse the Company for any such taxes required to be withheld
and may withhold any distribution in whole or in part until the Company is so
reimbursed.  In lieu of withholding or reimbursement, the Company has the right
to withhold from any other cash amounts due or to become due from the Company to
the individual in an amount equal to the taxes, or to retain and withhold a
number of shares having a market value not less than the amount of the taxes
required to be withheld as reimbursement for any taxes and cancel (in whole or
in part) any shares so withheld.
 
Section 15.    Status of Shareholder.  No Optionee, nor any party to which an
Optionee’s rights and privileges may pass, will have any of the rights or
privileges of a shareholder of the Company with respect to the shares related to
an Option unless, until and to the extent the Option has been properly exercised
for shares.
 
Section 16.    Rights and Relationships.
 
16.1         This Plan.  This Plan is purely voluntary on the part of the
Company.  The adoption or continuance of this Plan will not be deemed to
constitute a commitment to Eligible Participants by the Company to continue this
Plan.
 
16.2         No Employment Contract.  Nothing in this Plan, nor in any Award
granted pursuant to this Plan, shall give any Optionee or Grantee any right to
continued employment with the Company or a Related Entity, or to interfere in
any way with the right of the Company (or Related Entity) to terminate the
Optionee’s or Grantee’s employment or service relationship with the Company at
any time.
 
16.3         Other Agreements.  To the extent required by the Administrator,
each person who receives shares as a result of any Award shall agree to enter
into and be bound by any shareholders’ agreement, or the agreement then in
effect, if any, between the Company and its shareholders relating to the
repurchase by the shareholders and/or the Company of outstanding shares of
Common Stock.  In addition, as required by the Administrator, shares available
through Awards may be subject to restrictions on the transfer of the shares or
commitments regarding the Company’s repurchase of the Optionee’s or Grantee’s
shares, which restrictions or commitments may be a condition of the delivery of
certificates representing the shares to the Optionee or Grantee.
 
Section 17.    Amendment and Termination.
 
17.1         Board Action.  The Board may at any time suspend, amend or
terminate this Plan, provided that the approval of the Company’s shareholders is
necessary within 12 months before or after the adoption by the Board of any
amendment which will (a) increase the number of shares reserved for the issuance
of Awards under this Plan; or (b) permit the granting of Awards to a class of
persons other than those presently permitted to receive Awards under this Plan.
 
PAGE 13

--------------------------------------------------------------------------------


 
17.2         Automatic Termination.  Unless sooner terminated by the Board, this
Plan shall terminate five years from the earlier of (a) the date on which this
Plan is adopted by the Board or (b) the date on which this Plan is approved by
the shareholders of the Company.
 
17.3         Effect.  No Award may be granted after the termination or during
any suspension of this Plan. In addition, no amendment, suspension or
termination of this Plan shall adversely affect Awards granted on or prior to
the date thereof, without the consent of the Optionees or Grantees, unless
expressly provided for in this Plan or a particular Award Agreement.
 
Section 18.    Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Washington.
 
Section 19.    Effectiveness of This Plan.  This Plan shall become effective
upon adoption by the Board (which shall be the “Effective Date”), so long as it
is approved by the Company’s shareholders any time within 12 months before or
after the adoption of this Plan.
 
 
PAGE 14

--------------------------------------------------------------------------------